OPINION

Per Curiam:

On February 16, 1990, Appellant Earl Elden Wischmeier (Wischmeier) was arrested for selling $300 worth of cocaine to an undercover police officer. The district court sentenced him to three years in the Nevada State Prison and fined him $50,000 in accordance with the minimum statutory requirements set forth in NRS 453.3385(1).1
*372Wischmeier contends that $50,000 constitutes an excessive fine in violation of both the Nevada and the United States Constitution. We conclude that the district court properly imposed the minimum fine and that such fine is not in violation of Wischmeier’s constitutional rights. See United States v. Torres, 901 F.2d 205, 247 (2d Cir. 1990). Accordingly, we
AFFIRM the district court.

NRS 453.3385(1) provides that any person who knowingly or intentionally sells or possesses any controlled substance listed in schedule I shall be *372punished, if the quantity involved is 4 grams or more, but less than 14 grams, by imprisonment in the state prison for not less than 3 years nor more than 20 years and by a fine of not less than $50,000.